Title: To John Adams from James Warren, 3 December 1775
From: Warren, James
To: Adams, John


     
      Watertown Decr. 3. 1775
      My Dear Sir
     
     I Returned from Plymouth last Wednesday after An Absence of about 10 days. In my way I called on Mrs. Adams and found her pretty well, having recovered her Health after a Bad Cold which threatoned A fever. From her I received the Inclosed Letter, which I presume will give you A full Account of herself and Family. I came to Watertown with full Expectation of receiving several of your favours. You may Guess my disappointment when I found not One. Doctr. Morgan who with his Lady had lodged in my Chamber the Night before had left a Packet Containing Letters &c. to your Friend, which I have taken proper Care off. This Gentleman I have not yet seen. He was Attended next day by the Surgeons of the Army, and Escorted to head quarters, in state. I propose to see him Tomorrow, and shall look on him with all the reverence due to so Exalted A Character as you give him.
     Revere returned here on Fryday. No Letters by him from you or my Other Friend at Congress. I have run over my Sins of Omission and Commission, to see if they were Unpardonable and at last presumed to Account for it from the Nature, and Magnitude of the Business you are Engaged in, and the Constant Application it requires.
     I Congratulate you on the success of our Northern Army. We have no late Accounts from Arnold, but have sanguine Expectations that before this the whole Province of Canada is reduced. You will no doubt have heard before this reaches you that A Lieutenant Colonel and A Considerable Number of Men had come off from Arnolds detachment and returned here.
     Our Army here have taken possession of and fortified Cobble Hill, which the Enemy seem to view without any Emotion not haveing fired A Gun. It is said they Confidently rely on our Army’s dispersing when the Terms of their Inlistment Ends, and leaving the Lines defensless, and an easy Conquest to them. Howe I believe has received such Intelligence and Assurances from One Benja. Marston who has fled from Marblehead to Boston. This fellow is A Cousin of mine. Had ever any Man So many rascally Cousins as I have. I will not presume any danger of that kind tho’ I own My anxiety is great. Our Men Inlist but slowly and the Connecticut Troops behave Infamously. It was with difficulty the General prevented their going off in great Numbers last Fryday. However they Consented finally to return to their duty till the Army could be Reinforced.
     The General on the first day of our meeting had Represented to the Court the difficulties he laboured under and the dangers he Apprehended, and desired A Committee to Confer with him and the other General Officers. A Committee went down. The result of the Conference was that 5000 Men should be immediately raised in this and New Hampshire Colony and brought into Camp by the 10th. Instant, to supply the deficiencies in the Army by the going off, the Connecticut Troops, and the Furlows the General is Obliged to give the New Inlisted men by way of Encouragement. Genl. Sullivan Undertook to raise 2000 of them, and we reported that the rest should be raised in several parts of this Colony, and Yesterday sent off, more than 20 of our Members to Effect it, knowing no Other way as our Militia is in a perfect state of Anarchy some with, and some without Officers. If they don’t succeed I know not where I shall date my next letter from, but I have such An Opinion of my Countrymen as to believe they will. The only reasons I know of that are Assigned by the Soldiers for their Uneasiness, or rather backwardness to Enter the service again are the Increase of the Officers wages lately made and the paying them Contrary to their Expectation, and former usage by Calender instead of Lunar Months. The last I have given you my opinion of in a former Letter, and the first I think was very Unluckily timed. I have till lately thought it A favourable Circumstance that so Many Men were raised in these Goverments. I begin to think Otherways and many reasons operate strongly to make me wish for more Troops from the Southern Goverments.
     I Pity our Good General who has A greater Burthen on his Shoulders, and more difficulties to struggle with than I think should fall to the Share of so good A Man. I do every thing in My power to releive him, and wish I could do more. I see he is fatigued and worried. After all you are not to Consider us as wholly Involved in Clouds and darkness. The Sun shines for the most part, and we have many Consoleing Events. Providence seems to be Engaged for us. The same Spirit and determination prevails to Conquer all difficulties. Many Prizes have been taken by our Cruisers, and A Capital one last week carried into Cape Ann, of very great value perhaps £20,000 sterling. A Brigantine from England with a A Cargo Consisting of Almost every Species of Warlike stores except powder and Cannon. 2,000 very fine small Arms with all their Accoutrements, four Mortars one which Putnam has Christened and Called the Congress the finest ever in America, Carcases, Flints Shells, Musket Balls, Carriages &c. &c. These are principally Arrived at head quarters and the great Mortar is a Subject of Curiosity. I hope we shall be Able to make good use of them before Long. A small Cutter has since been taken loaded with provisions from Nova Scotia to Boston and Carried into Beverly the first by a Continental Vessel, the second by A private one. All serves to distress them and Aid us.
     The Reinforceing the Army has Engrossed the whole Attention of the General Court since their Meeting. The Manufactory of Salt Petre proceeds but slowly, tho it is made in small quantities. Our General Committee seem to me too much Entangled with perticular Systems, and general Rules to succeed. In practice they have done nothing. Coll. Orne and Coll. Lincoln have made tryals in the recess and succeeded According to their wishes. They Affirm the process to be simple and easy and that great quantitys may be made. They shew Samples of what they have made, and it is undoubtedly good. No Experiments with regard to Sulphur have yet succeeded. We have good prospects with regard to Lead. Coll. Palmer has promised me to write you on that Subject.
     I hope soon to hear from you. The Confidence in the Congress prevailing among all ranks of People is Amazeing, and the Expectation of great Things from you stronger than ever. It gives me great pleasure to see the Credit, and reputation of my two perticular friends, Increasing here. Their late disinterested Conduct, as it is reported here does them much Honour. A certain Collegue of yours has lost or I am mistaken A great part of the Interest he Undeservedly had. Major Hawley is not yet down. What he will say to him I know not. Paine I hear is gone to Gratify his Curiosity in Canada. A good Journey to him. He may possibly do as much good there as at Philadelphia tho’ I find some People here would not have pitched on him for the Business we suppose he is gone on, and perhaps there are some who would not have done it for any. Many men you know are of many Minds. My regards to my Friends. I thank Mr. Adams and Mr. Collins for their kind Letters. Shall write Mr. Adams first opportunity. I am yr. Sincere Friend,
     
      Adieu JW
     
     
      The Great Loss at Newfoundland of Men &c. I think may be Considered as An Interposition of Providence in our favour.
      Doctr. Adams has Just called on me to Acquaint Me that Mr. Craige who has been Apothecary to the Army is like to be superceeded, and Mr. Dyre Appointed in his room. As he Appears to me a very clever fellow and such Changes do us no good I could wish it might be prevented.
     
    